DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the following Parent Applications, filed in The Republic of Korea have been received.
Application 10-2017-0064098, filed 24 May 2017
Application 10-2018-0056442, filed 17 May 2018

Claim Objections
In claim 5, the language “… connected to the end of the ring part, configured to adjust a size of the ring part protruding from the end of the ring handle with a sliding movement …” should be changed for clarity.
In claim 8, the language “… wherein the ring part is formed approximately 8-12 cm in diameter…” should be changed for proper grammar.
In claim 9, the language “… while being bent downward at [[the]] an angle of approximately 15-30 degrees …” should be changed for clarity.
In claim 10, the language “… wherein the ring handle is formed approximately 15 cm in length …” should be changed for clarity. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 calls for “… wherein when an end of the nasal tube inserted into the pharynx through the nasal cavity passes through the ring part positioned in the pharynx, the nasal tube is taken out of the mouth by pulling the ring handle.” which should be revised to remove the pharynx, nasal cavity and mouth from the claim scope. 
Claim 2 calls for “… a nasal tube which is inserted into pharynx through a nasal cavity, taken out of the mouth by the ring type module and connected with the nasobiliary drainage tube, 
wherein the ring type module includes a snare shaped ring part which is inserted into the pharynx through the oral cavity, and …” which should be revised to remove the nasal cavity, mouth, pharynx and oral cavity from the claim scope.
Applicant is recommended to use inferential language (e.g. configured to, adapted to or whereby) to avoid positively claiming the human body.
Claims 3-10 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 calls for “…and has a multistep third mark at a point.” This language is ambiguous because this claim and its parent claims do not describe second or third marks. The phrase “multistep third mark” implies that the mark includes a plurality of marks, or is part of a larger group of marks. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown; Charles H. et al. (US 20210137556 A1).
Regarding claim 1, Brown discloses a ring type module capable of taking a nasal tube inserted into a nasal cavity out of mouth to reposition a nasobiliary drainage tube from the mouth to nose (¶ [0042] The handling instrument 3400 illustrated in FIGS. 14A-14C), the ring type module comprising: 
a ring part which is capable of being inserted into pharynx through an oral cavity (¶ [0042] The handling instrument 3400 … includes … a grasper 3415); and 
a ring handle connected to an end of the ring part (¶ [0042] The handling instrument 3400 … includes a shaft 3410). 
Brown does not explicitly disclose that the ring type module is configured to reposition a nasobiliary drainage tube from the mouth to nose, that the ring part is inserted into pharynx through an oral cavity or that an end of a nasal tube passes through the ring part. However, the nasobiliary drainage tube and nasal tube are not positively claimed, and are instead claimed as structures that interact with the ring type module. 
Brown is fully capable of operating with a nasobiliary drainage tube and nasal tube since Brown provides a ring part, ring handle and a slidable adjuster (¶ [0042]). A skilled artisan would have been able to operate Brown’s instrument in combination with an existing nasobiliary drainage tube and nasal tube by capturing or snaring the nasal tube and manipulating it through selected anatomic passages. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copenspire; Gene (US 20180092646 A1). Copenspire is cited in addition to Brown as discussed above. 
Regarding claim 1, Copenspire discloses a ring type module capable of taking a nasal tube inserted into a nasal cavity out of mouth to reposition a nasobiliary drainage tube from the mouth to nose (¶ [0007], [0016], FIGS. 1 through 4, the skin tag removal assembly 10), the ring type module comprising: 
a ring part which is capable of being inserted into pharynx through an oral cavity (¶ [0017], The string 20 is tied into a loop 22); and 
a ring handle connected to an end of the ring part (¶ [0016], The outer wall 18 corresponding to each of the straws 12 is coupled together. Thus, the straws 12 are coextensive with each other). 
Copenspire does not explicitly disclose that the ring type module is configured to reposition a nasobiliary drainage tube from the mouth to nose, that the ring part is inserted into pharynx through an oral cavity or that an end of a nasal tube passes through the ring part. However, Copenspire discloses all the necessary structures for this function. Specifically, loop 22 and straws 12 form a ring part and ring handle which a caregiver can manipulate to reposition a nasal tube. 
The nasobiliary drainage tube and nasal tube are not positively claimed, and are instead claimed as structures that interact with the ring type module. Copenspire can be used to retrieve a nasal tube and manipulate it through selected anatomic passages. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johlin, Jr.; Frederick C. (US 5492538 A) in view of Copenspire; Gene (US 20180092646 A1). 
Regarding claim 2, Johlin discloses a device for oral-to-nasal repositioning of a nasobiliary drainage tube (col. 1, lines 5-15; col. 3, lines 5-10, magnetic wand 20), comprising: 
a module which is inserted into an oral cavity to reposition the nasobiliary drainage tube from mouth to nose (col. 3, lines 5-10, magnetic wand 20); and 
a nasal tube which is inserted into pharynx through a nasal cavity, taken out of the mouth by the module and connected with the nasobiliary drainage tube (col. 2, lines 40-50, nasopharyngeal transfer catheter 10 has been passed through the nasal passageways of the patient and in the posterior oralpharyngeal region); 
wherein the module includes a grasping part which is inserted into the pharynx through the oral cavity (col. 3, lines 5-15, wand 20 includes a high gauss magnet (for example, an alloy type magnet such as Alnico or reodynium-ion-boron) 21 at its distal tip); and 
a handle connected to an end of the grasping part (Figs. 1b, 2a, 2b, wand 20 includes an elongate main part).  
Johlin teaches the invention substantially as claimed by Applicant with the exception of a snare shaped ring part. Copenspire discloses a new removal device for non surgical removal of skin tags (¶ [0006], [0007], [0016], FIGS. 1 through 4, the skin tag removal assembly 10), comprising: 
a ring type module (¶ [0016], removal assembly 10); and 
wherein the ring type module includes a snare shaped ring part (¶ [0017], The string 20 is tied into a loop 22);  and 
a ring handle connected to an end of the ring part (¶ [0016], The outer wall 18 corresponding to each of the straws 12 is coupled together. Thus, the straws 12 are coextensive with each other). 
Copenspire constructs a grasping tool from less expensive materials than rare-earth magnets and also reduces the risk of pinching tissue. For example, Johlin shows in Fig. 2a that magnets 11 and 21 are held apart near the end of the soft palate and uvula. Improperly manipulating the magnets creates a risk of pinching the soft palate between the magnets. Using Copenspire’s device will eliminate this risk, since it contains no magnets.
One would be motivated to modify Johlin with the snare shaped ring part of Copenspire since Johlin suggests to change the arrangement of magnets (col. 4, lines 5-15). Therefore, it would have been obvious to modify Johlin with the ring part of Copenspire in order to manipulate a nasal tube without the risk or added cost of high gauss magnets. 

Regarding claims 5 and 8, Johlin lacks an adjuster and is silent regarding the diameter of the ring part. Copenspire discloses a device further comprising: an adjuster slidably moveably provided in the ring handle connected to the end of the ring part, to adjust a size of the ring part protruding from the end of the ring handle with sliding movement (¶ [0019], Each of the loose ends 26 is selectively urged away from the corresponding second end 16. Thus, a diameter of the loop 22 is selectively reduced);  
wherein the ring part is formed approximately 8-12 cm in diameter (¶ [0018], The string 20 may extend outwardly from the straws 12 a distance ranging between ten cm and fifteen cm). 
Copenspire permits a user to selectively capture an object at the end of the handle by adjusting the size of a ring part (¶ [0020] The string 20 is drawn outwardly from the second end 16 corresponding to each straw. Thus, the loop 22 is tightened around the skin tag 24). Copenspire also selects dimensions on the scale of handheld surgical instruments. One would be motivated to modify Johlin with the adjuster and dimensions of Copenspire to capture a nasobiliary drainage tube without the risk or added cost of a magnet. Regarding rationale and motivation to modify Johlin with the non-magnetic device of Copenspire, see discussion of claim 2 above. 
 
Regarding claim 6, Johlin discloses a device for oral-to-nasal repositioning wherein the nasal tube is formed of a hollow elongated flexible tube, and has a multistep third mark at a point (col. 3, lines 10-20, Two distance markings 14 and 15 have been placed on transfer catheter 10 in the form of rings at 12 and 14 cm. distances, respectively, from distal tip 11 of transfer catheter 10). 

Regarding claim 10, Johlin discloses that the handle is formed approximately 15 cm in length (col. 3, lines 10-20, Two distance markings 14 and 15 have been placed on transfer catheter 10 in the form of rings at 12 and 14 cm. distances, respectively, from distal tip 11 of transfer catheter 10). Based on the position of the distance markings 14 and 15, the transfer catheter 10 can be estimated to be slightly longer than these distances. 

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johlin and Copenspire in view of Servillo; Giuseppe et al. (US 20140083432 A1).
Regarding claims 3, 4 and 9, Johlin and Copenspire lack a ring handle in a shape of a flat bar or a ring part that is curved downward. Servillo discloses an orotracheal tube (¶ [0001], [0076], oro-tracheal tube 10), comprising: 
a handle provided in a shape of a flat bar (¶ [0077], the flat shape of the section of the same distal portion 12); 
wherein the tube has a structure that is curved downward from an end of the handle (¶ [0075], the oro-tracheal tube according to the present invention may be preformed with a physiological curvature in the longitudinal direction); 
wherein the device is bent downward at the angle of approximately 15-30 degrees from the end of the handle (Fig. 1, section C-E or D-E is generally curved; ¶ [0139] FIGS. 9 and 10 … a side view of a shutter 32 … which presents in the final stretch an angle of 30 degrees).
Servillo shapes an oral device to fit the profile of a patient’s oral cavity and associated passages (¶ [0104] intubation … possibly with a preformed physiological curvature, is … less traumatic to the patient; claim 17 …wherein it is preformed with a physiological curvature in the longitudinal direction). One would be motivated to modify Johlin and Copenspire with the curved flat bar shape of Servillo to make the device more compatible with the patient’s oral cavity. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johlin and Copenspire in view of Flaherty; Christopher J. et al. (US 20130312768 A1).
Regarding claim 7, Johlin discloses a method of using the device, the method comprising: pushing and inserting grasping part of the module into a user's mouth (col. 3, lines 35-45, As shown in FIG. 2a, … magnetic wand 20 has been introduced into the mouth of patient 100 and in toward the posterior oralpharyngeal region 102); 
pushing and inserting the nasal tube into nose to allow the flexible tube to contact the grasping part (col. 3, lines 35-45, As shown in FIG. 2a, nasopharyngeal transfer catheter 10 has been advanced through the nasal passageways); 
pulling the module out of the mouth to take out the nasal tube caught on the grasping part of the module (col. 3, lines 60-64, In FIG. 2c, transfer catheter 10 has been pulled out through the mouth by magnetic wand 20); and 
connecting the nasobiliary drainage tube to the nasal tube pulled out as caught on the grasping part and pulling the nasal tube out of the nose (cols. 3-4, lines 60-5, So configured, transfer catheter 10 and nasal biliary catheter 30 can be pulled out together through the nasal passageways and out through the nose to effectuate the desired transfer of nasal biliary catheter 30 to a nasal exit site); 
Johlin does not adjust a size of a ring part using a length adjuster provided in a ring handle. Copenspire discloses a device and method, wherein a size of the ring part is adjusted using a length adjuster provided in the ring handle (¶ [0020] The string 20 is drawn outwardly from the second end 16 corresponding to each straw. Thus, the loop 22 is tightened around the skin tag 24). 
Copenspire selectively grasps an object without a magnet. Regarding rationale and motivation to modify Johlin with the ring part and length adjuster of  Copenspire, see discussion of claims 2 and 5 above. 
Johlin and Copenspire do not push and insert a ring part into a user's mouth through a hole of a mouthpiece placed in the mouth. Flaherty discloses devices and methods for treating sleep apnea or snoring (¶ [0002], [0028], [0046], [0073], FIG. 2 … Airway scaffolding apparatus 10), comprising: 
pushing and inserting a grasping part of a module into a user's mouth through a hole of a mouthpiece placed in the mouth (¶ [0081] Mouthpiece 150 includes slot 151 and notch 153 which is constructed and arranged to slidingly receive distal portion 113 of shaft 110; ¶ [0085], probe 200 … may be inserted through slot 151 of mouthpiece 150); 
pushing and inserting a nasal tube into nose to allow the tube to contact the grasping part; and pulling the module out of the mouth to take out the nasal tube caught on the grasping part of the module (¶ [0109] FIG. 10B depicts a step comprising the patient P inserting distal portion 113 of shaft 110, including magnetic material 131, into a nostril; ¶ [0112] FIG. 10E depicts a step comprising patient P retrieving the captured magnetic material 131 and distal portion 113 of shaft 110 using magnet 221).
Flaherty stabilizes a tube assembly while it extends out of a patient’s mouth (¶ [0074], Mouthpiece 150 is designed to be removably fixed to the patient's upper or lower jaw, and stabilize a distal portion of scaffolding assembly 100). Flaherty also demonstrates how to navigate past an existing mouthpiece which has been placed in a patient’s mouth. One would be motivated to modify Johlin and Copenspire with the mouthpiece of Flaherty to stabilize a tube assembly or to bypass an existing mouthpiece.  
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pastron; Nicholas J.	US 20130006057 A1
Chae; Hiun Suk	US 20170325829 A1
Kramann; Bernhard	US 20170007278 A1
Huang; Chia-Hao	US 20150290781 A1
Belafsky; Peter C.	US 20110257476 A1
Pastron; Nick	US 20110060192 A1
Goco; Paulino Edwardo	US 20170196547 A1
Gordon; Charles Samuel Squire	US 20120053596 A1
Goco; Paulino Edwardo	US 20160038170 A1
Ranallo; Cynthia Ann et al.	US 20180193009 A1
Gaffney; Brian et al.	US 20170049471 A1
Schade; James	US 6684562 B1
Meer; Jeffrey A.	US 4778448 A
Butler; Bradford T.	US 5979106 A
Downs; Edgar S.	US 4532833 A
Jones; Ronald T.	US 7252583 B1
Watanabe; Seitaro et al.	JP 5424514 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781